DETAILED ACTION
Examiner acknowledges receipt of the reply filed 3/17/2021, in response to the restriction requirement mailed 9/25/2020.
Claims 1-20 are pending. Claim 20 is withdrawn from further prosecution for the reasons set forth below.
Claims 1-19 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Gr0oup I (claims 1-19) without traverse in the reply filed on 3/17/2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2021.
Applicant’s election of edratide acetate as the representative species form of edratide, and election of prednisone as the representative species of corticosteroid in the reply filed on 3/17/2021 is acknowledged.  Applicant’s election was made without traverse. 
Claims 1-19 read on the elected species.  

Because all the species of forms of edratide have been rejoined for prosecution, the restriction requirement between species forms of edratide as set forth in the Office action mailed on 9/25/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification- Sequence Compliance
This application is objected to because the peptide sequence on page 18, ll. 30-31 is not associated with a sequence identifier (a SEQ ID NO).  All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422.  Applicant must amend the specification in response to this office action and must confirm that all sequences of the specification are included in the sequence listing.  Examiner requests that the Applicants review the specification to confirm that all of the sequences, as required, comply with MPEP § 2421-2422.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1, 7-11, and 14 are objected to because of the following informalities:  
Claim 1, line 6 should be amended to recite “human subject, the method comprising 
Claim 7 should be amended to delete the quotations marks of ("BILAG A") in the claim. The quotation marks are redundant with the parentheses for denoting the acronym BILAG A.  Additionally, other claims within the claim set only use parentheses. 
and/or Mental Component Summary (MCS), and lupus-specific quality of life form (Lupus-QOL) or a combination thereof”.  A Markush group should be in the form “selected from the group consisting of A, B, and C”. 
Claim 9, line 4 should be amended to recite “having a reduction”. 
Claim 10 should be amended to recite “results in the subject having an equal or greater than 4 point improvement in the SELENA-SLEDAI, a 0.3 point increase in the physician global assessment”.
Claim 11, line 2 should be amended to recite “having an increased time”.
Claim 14, line 1 should be amended to recite “has been on a stable SLE treatment”.
Appropriate correction is required.

Improper Markush
Claim 19 is rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5, 9-12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The rejected claims encompass a method of reducing the amount of corticosteroid dose received by a human subject who is suffering from systemic lupus erythematosus (SLE) to an amount less than the amount received by the human subject for effective control of SLE disease activity when only the corticosteroid drug is administered to the human subject with specific claimed outcomes, e.g.: 
 “…[t]he reducing the amount of prednisone or prednisone equivalent to 7.5 mg/day or less…” (Claim 5), 

“…wherein said reducing the amount of corticosteroid results in reduction of an adverse effect of chronic steroid treatment selected from the group consisting of cushingoid habitus, central obesity, hypertension, infection, capillary fragility, hirsutism, accelerated osteoporosis, cataracts, diabetes mellitus, myopathy and psychosis” (claim 19).

Turning to the specification for support and enablement of the limitations, what is disclosed therein is not supportive.  

Starting at page 11, line 8, the specification states “[r]eduction in the steroid consumption of a patient is beneficial as adverse effects (such as cushingoid habitus, central obesity, hypertension, infection, capillary fragility, hirsutism, accelerated osteoporosis, cataracts, diabetes mellitus, myopathy and psychosis) of chronic steroid treatment are common and undesirable”.  
However, there is no data or evidence indicating any reduction in the claimed adverse effects correlating with edratide treatment in SLE patients.

Starting at page 29 under the heading of “Efficacy”, the specification discloses:
“[T]he study failed to meet its co-primary endpoints. For both endpoints, there were no differences in any of the active treatment groups compared to placebo….”
“[N]o clinically or statistically significant differences were noted between the treatment groups on the SF-36® mental or physical scores….”
“[N]o clinically or statistically significant differences were noted between the treatment groups for the cumulative change in steroid dose throughout the study.”

Even regarding secondary endpoints the specification only discloses:
“Edratide 0.5 mg seemed to have advantage over placebo on the first secondary end-point of the study, the BILAG responder analysis. …This result is not statistically significant following the hierarchical approach and correction for the overall type I error (multiplicity adjustment for the 3 tested doses of Edratide)...” (emphasis added).

Accordingly, the limitations of the claims appear to comprise only a wishlist of the effects of Edratide treatment and reducing the amount of corticosteroid dose in a SLE patient.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art 
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the quantity of experimentation necessary, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice (use) the claimed method.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claims 1-19 are deemed to be indefinite.  Claim 1 is drawn to a method of reducing the amount of corticosteroid dose received by a human subject who is suffering from systemic lupus erythematosus (SLE) to an amount less than the amount received by the human subject for effective control of SLE disease activity when only the corticosteroid drug is administered to the human subject, which periodic administration to the human subject of one subcutaneous injection of 0.25 mg dose of edratide every week and said reduced amount of corticosteroid drug in a manner effective to treat SLE.
	Claim 1 recites that the method comprises “periodic administration” of the peptide edratide to a lupus patient.  Claims must be given the broadest reasonable interpretation.  The specification does not define the claim term “periodic”.  Thus, given the broadest reasonable claim interpretation, the peptide could be administered weekly, monthly, yearly, or any combination thereof to satisfy the claim term “periodic”.  There is no set timing of administration to constitute “periodic”.  However, the claim further recites “one subcutaneous injection of 0.25 mg dose of edratide every week.”  This is a narrower, defined dosing schedule for the peptide that is deemed to be inconsistent with the broader claim phrase of “periodic administration”.  Accordingly, the metes and bounds of claims 1-19 are deemed to be indefinite. 
	Examiner recommends that claim 1 be amended to recite “the method comprising 

	Regarding claims 3-6, the term “prednisone equivalent” it is not defined in the specification. In the recited context, the metes and bounds of the term cannot be determined thus the skilled artisan it is not apprised of chemical compounds that are deemed to be a “prednisone equivalent”.

The term "reduction of an adverse event" of a disorder of the recited Markush group in claim 19 is a relative term which renders the claim indefinite.  The term "reduction of an adverse event" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the specification does not provide any mechanism(s) by which a “reduction” is measured. As further noted above, the Markush grouping provides diseases of various underlying etiologies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
`2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sthoeger et al. (J. Autoimmunity 33:77-82 (2009)- cited in IDS filed 8/20/2020), as evidenced by Urowitz et al. (Lupus Science and Medicine 2(1), e000104, pp 1-10, Aug. 11, 2015-- cited in IDS filed 8/20/2020), in view of Zehr (Seeking Alpha, pp. 1-6, (2014) accessed at URL seekingalpha.com/article/2330275 4/27/2019- cited in IDS filed 8/20/2020) and XTL Biopharmaceutical SEC filing of January 2014 (Exhibit 99.1, pp. 1-48, accessed 4/27/2019 at URL: sec.gov/Archives/edgar/data/1023549/000114420414003984/v366191_ex99-1.htm; hereinafter “Exhibit 99.1”- cited in IDS filed 8/20/2020). 
Examiner notes that Urowitz published August 11, 2015. The earliest effective filing date of the instant application is August 11, 2016.  Urowitz et al. disclose the results of a clinical trial sponsored by Teva Pharmaceuticals in which systemic lupus erythematosus (SLE) patients received weekly subcutaneous injections of placebo, 0.5 mg, 1.0 mg, or 2.5 mg edratide (e.g., p. 1).  The trial lasted for 26 weeks.   Id.  Sthoeger et al. further describe the results of gene expression results from nine patients that participated in the clinical trial of Urowitz et al. 
Urowitz et al. is being used as an evidentiary reference for clinical trial patient inclusion data and edratide formulations that was administered to SLE patients in the clinical trial. 
J. Autoimmunity 33:77-82 (2009)) teach immunomodulation of gene expression in systemic lupus erythematosus (SLE) patients that were administered edratide (also known as hCDR1) (abstract). Sthoeger et al. present data from nine SLE patients (p. 78, 2.1).  The patients participated in a large double-blinded clinical trial in which edratide was subcutaneously injected weekly for 26 consecutive weeks (p. 78, 2.2).  Sthoeger et al. teach that patients included in the study were taking the corticosteroid prednisone prior to and throughout the clinical trial.
Sthoeger et al. teach administration subcutaneous weekly injections of 0.5 mg edratide but do not teach explicitly teach a dosage of 0.25 mg.
Zehr is an article discussing a Phase 2b clinical trial by the assignee of the instant application, XTL Biopharmaceuticals, to treat patients with systemic lupus erythematosus (SLE).  Patients would be administered edratide (also known as hCDR1; p. 1). The reference states that a Phase 2 PRELUDE trial [the same trial of Urowitz et al] did not meet its primary endpoint, known as the systemic lupus erythematosus disease activity index (SLEDAI), which, at the time, was the gold standard in lupus testing (p. 3).  However, the drug achieved encouraging results in a secondary clinical endpoint, known as the British Isles lupus assessment group (BILAG) index.  Id.  A weekly dose of 0.5 mg showed impressive results in its secondary endpoint, the BILAG index, on the "intended to treat" cohort.  Zehr discloses that in multiple post-hoc analyses, there was an even more substantial effect in patients administered edratide with reduced steroid use, as called for by the PRELUDE trial protocol, as well as a clear trend in other secondary endpoints (p. 3).  Zehr further discloses that in a clinical trial comprising administration of 0.25 mg edratide, we intend to enforce a steroid sparing Id.  The phase 2b trial of XTL Biopharmaceuticals will have three arms: placebo, and patients that receive weekly doses of either 0.5 mg or 0.25 mg hCDR1 (edratide) for 52 weeks (p. 4). 
Exhibit 99.1 further details the Prelude clinical trial (disclosed in Sthoeger et al and Urowitz et al.) as well as a Phase 2b clinical trial (disclosed in Zehr) in which SLE patients will be administered a weekly subcutaneous injection of 0.25 mg edratide.  Page 18 of Exhibit 99.1 indicates a greater effect on SLE disease activity on patients receiving edratide without any steroids, as indicated by a greater number of patients qualifying as “substantial responder” without steroid treatment.  
It would have been obvious to the skilled artisan to administer a weekly subcutaneous injection of 0.25mg edratide to a SLE patient in order to reduce the amount of corticosteroids that the patient takes to treat SLE.  The skilled artisan would have known from Sthoeger et al., Urowitz et al., and Zehr of the Prelude trial in which SLE patients were administered 0.5mg edratide. Exhibit 99.1 further delineated the Prelude trial design and results indicating improvement of SLE patient response in patients taking edratide in combination with a reduction in corticosteroid (prednisone) dose.  The skilled artisan would have had a reasonable expectation of success in administering a weekly subcutaneous injection of 0.25 mg edratide to a SLE patient with the purpose of reducing the amount of corticosteroid dose that the patient takes and maintain an effective treatment of SLE because Zehr explicitly stated that “in our upcoming trial, we will not try to reinvent the wheel; all we have to do is replicate the Teva results in order to be successful” (p. 4 of Zehr).  

Regarding claim 2, Exhibit 99.1 teaches a clinical trial design in which steroid doses are reduced and then withdrawn (p. 15).  Examiner notes that Zehr states that phase 2b clinical trial comprising 0.25 mg edratide will be the same as that of the Prelude trial (e.g., reducing steroid drug dosing after baseline).  Regarding claims 3-5, at the initiation of the clinical trial (baseline) seven patients took a mean daily dose of prednisone 18.2±11.3 mg; range 5–40). Thus, at least one of the patients in the study took a daily dose of less than 15 mg/day of prednisone (Sthoeger et al. at p. 78, 3.1).   Additionally, at least one of the patients in the study took a daily dose of 7.5 mg/day or less.  Regarding claim 6, patients included the trial were stable (for at least 4 weeks) dosage of all lupus-related medications, including prednisone (Sthoeger et al. at p. 78, 32.1).  Regarding claim 7, Sthoeger et al. The patients had a mild to moderate active SLE with an SLE disease activity index 2000 (SLEDAI-2K) of 6–12 (inclusive) (p. 78, 2.1).  The mean SLEDAI-2K and BILAG scores, determined for all patients at entry to the study (week 0; baseline), were 8.2±2.5 (range 6–12) and 7.8±2.4 (range 4–13), respectively, indicating mild to moderate SLE (p. 78, 3.1).  Regarding claim 8, SLE disease activity was determined by SLEDAI-2K, and by the British Isles Lupus Assessment Group (BILAG) scores (Sthoeger et al. at p. 78, 2.2; pp. 80-81; Fig. 5).  Regarding claim 9, Sthoeger et al. teach that a patient began treatment with a BILAG score of 13 (BILAG A) and finish treatment with a BILAG score of 8 (BILAG B).  Additionally, the patient reduce reliance on prednisone which indicates that no additional organ systems had increased BILAG score.  Regarding claims 10-12, and 14, the claims recite limitations regarding the improvement of the signs and symptoms of See also Urowitz at abstract, teaching that patients included in the trial had ≥4 ACR criteria (4–11, mean 7).  Regarding claim 15, patients included in the study did not receive mycophenolate mofetil [reads on subject receiving 2 g/day OR LESS].   
Regarding claims 16-18, as evidenced by Urowitz, edratide was administered weekly as a subcutaneous injection prepared from freeze-dried (lyophilised) powder containing Edratide acetate in doses corresponding to 0.5mg, 1.0mg or 2.5mg of Edratide free base and/or 120 mg sulfobutylether beta-cyclodextrin sodium (SBECD, Captisol™ p. 2, para. 6).  The skilled artisan would have recognized that a 0.25 mg dose of edratide could contain either 0.25 mg of edratide free base or edratide acetate.  Examiner notes that 0.25 mg of edratide acetate is deemed to be “about” 0.275 mg edratide acetate.  Per p. 18 of the specification Capitols™ is deemed to be a hepta-(sulfobutyl ether)-β-cyclodextrin).  Regarding claim 19, Exhibit 99.1 indicates that corticosteroids are associated with severe side effects including hypertension and osteoporosis (p. 11).  Therefore, it would have been obvious to the skilled artisan that reducing the amount of corticosteroid in a SLE patient would yield a reduction of an adverse effect of hypertension and/or osteoporosis.
Claims 1-19 are rendered obvious in view of the cited references. 
Conclusion
No claims are allowed.
Claims 1-20 are pending. Claim 20 is withdrawn. Claims 1-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654